Citation Nr: 0319134	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for patellofemoral pain syndrome of the 
right knee.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for patellofemoral pain syndrome of the 
left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1992 to August 
1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2000 decision by the RO 
which denied increased ratings for patellofemoral syndrome of 
the right and left knees.  

By rating action in July 2002, the RO assigned separate 
evaluations of 10 percent each for traumatic arthritis of the 
right and left knee with painful motion.  The veteran and her 
representative were notified of this decision and did not 
express dissatisfaction with the ratings assigned.  The 
additional issues are not inextricably intertwined with those 
on appeal and, as no substantive appeal was received, the 
Board does not have jurisdiction to adjudicate these issues.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, 
the additional issues can not be addressed in this decision.  

In the Informal Hearing Presentation, the representative 
raised the additional issue of entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  This issue is not inextricably intertwined 
with the issues on appeal and has not been developed for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Patellofemoral syndrome of the right knee is manifested 
by no more than mild subluxation or lateral instability.  

3.  Patellofemoral syndrome of the left knee is manifested by 
no more than mild subluxation or lateral instability.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.71a, Part 4, including 
Diagnostic Code 5257 (2002).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.71a, Part 4, including 
Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate her claim.  The 
discussions as contained in the September 2000 and July 2002 
rating actions, the January 2001 statement of the case (SOC), 
and the July 2002 supplemental statement of the case (SSOC) 
have provided the veteran with sufficient information 
regarding the applicable criteria for rating her 
disabilities, what evidence had been obtained, and why this 
evidence was insufficient to award a rating in excess of 10 
percent for patellofemoral pain syndrome of the right and 
left knee.  

The Board finds that the veteran has been provided with 
sufficient information to understand the evidence required to 
prevail in her claims for a higher rating, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  She was afforded an opportunity to 
testified at a personal hearing but declined, and has 
adequate representation by a service organization with 
knowledge of the VA benefits system.  

The veteran has been given every opportunity to provide 
evidence to support her claim, and all notification and 
development actions needed to render a fair decision of the 
appeal have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to her claims for 
increased ratings.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the title page of this 
decision.  

Factual Background

Service connection for retropatellar pain syndrome of the 
right and left knee was established by rating action in April 
1996.  A 10 percent evaluation was subsequently assigned for 
each knee, effective from August 9, 1995, the day following 
the veteran release from active service.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).  The 10 percent evaluations remained 
in effect when her claim for increase was received in April 
2000.  

When examined by VA in July 2000, the veteran reported flare-
ups of pain about three times a month, particularly on 
bending or squatting.  She was a manager of a department in a 
department store, and worked on a daily basis.  On 
examination, range of motion of the knees appeared to be 
within normal limits from minus 10 to 135 degrees, 
bilaterally.  There was no instability in either knee, and 
strength was 5/5 with normal tone and bulk, bilaterally.  
There was some tenderness to palpation on the medial aspect 
just below the patella, bilaterally.  Sensation was intact 
and reflexes were 2+.  The veteran had a severely antalgic 
gait, but did not need an assistive device to ambulate.  The 
examiner concluded that the veteran had signs and symptoms 
consistent with patellar pain syndrome, but had no apparent 
range of motion loss.  The examiner opined that in a job 
where the majority of time was spent standing or walking, 
those actions would be extremely painful.  Furthermore, the 
condition could be expected to worsen with repetitive use.

A note from a VA registered nurse in January 2002 was to the 
effect that the veteran's bilateral knee arthritis limited 
her ability to lift more than 20 pounds, but that she should 
be able to continue with her current job duties.  

When examined by VA in February 2002, the veteran reported 
that she had difficulty squatting or climbing, had stiffness 
on sitting, and grating in the patella area in both knees.  
She was employed as a manager of a shoe department.  On 
examination, there was +2/4 swelling in the right knee 
compared to the left, and pain on transverse longitudinal 
motion over the patella with quadriceps relaxed while lying 
down.  She had a Q angle of 0 degrees of the patella tendon, 
which was normal, and pain on motion, bilaterally.  She could 
come out slowly into a minus 5 degrees of extension and flex 
down to 100 degrees, bilaterally, but it was painful to flex 
beyond that.  There was good ligament stability, and no pain 
over the medial lateral joint line or on external or internal 
rotation of either knee.  X-ray studies with weightbearing 
showed some narrowing of the articular cartilage of the 
patellofemoral joint, bilaterally.  Skyline views showed some 
narrowing of the articular cartilage space laterally on the 
left, but not on the right, and possible narrowing of the 
medial articular cartilage space, more so on the left than 
the right.  The impression was symptomatic patella 
chondromalacia, bilaterally.  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

Initially, it should be noted that separate 10 percent 
evaluations for arthritis of the right and left knee were 
assigned by rating action in July 2002, effective from 
January 7, 2002.  Evaluations assigned for arthritis under 
Diagnostic Code (DC) 5010 are based on limitation of motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
that a disability rated according to the range of motion of a 
joint should be considered for a higher rating under the 
limitation of motion diagnostic code where flair-ups of the 
disorder caused an increase of the conditions described in 
sections 4.40 and 4.45, and thus additional disability.  
However, in Johnson v. Brown, 9 Vet. App. 7 (1996), the Court 
held that DC 5257 was not predicated on loss of range of 
motion; therefore the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not for application.  As the veteran was assigned 
separate evaluations under a diagnostic code that encompasses 
limitation of motion, which includes any functional loss due 
to pain (§§ 4.40, 4.45, & 4.59), the only remaining issue is 
whether the veteran is entitled to a rating in excess of 10 
percent for patellofemoral pain syndrome of each knee under 
DC 5257.  This diagnostic code provides as follows:

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

In order to receive higher evaluations under DC 5257, the 
veteran would have to demonstrate impairment of either knee 
due to recurrent subluxation or lateral instability to at 
least a moderate degree.  Here, the medical evidence of 
record, including the two VA examinations discussed in detail 
above, revealed no instability in either knee.  As noted 
above, the symptoms associated with the veteran's other 
bilateral knee disability are contemplated in the separate 10 
percent evaluations assigned for arthritis of each knee.  VA 
Regulations prohibit the evaluation of the same disability 
under various diagnoses, or the assignment of separate 
evaluations for the same manifestations.  38 C.F.R. § 4.14 
(2002).  

Accordingly, the Board finds that the disability picture does 
not demonstrate more than slight impairment of the right or 
left knee due to subluxation or lateral instability so as to 
warrant an evaluation in excess of the 10 percent ratings 
currently assigned under DC 5257 for the right or left knee.  




ORDER

An increased rating for patellofemoral pain syndrome of the 
right knee is denied.  

An increased rating for patellofemoral pain syndrome of the 
left knee is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

